DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The applicant’s preliminary amendment filed 01/14/2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 was filed and is being considered by the examiner.

Terminal Disclaimer
The Terminal Disclaimer filed 06/30/2022 has been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 2 (Currently Amended). a display unit comprising:
a display section having an illumination unit; 
a display panel in front of the illumination unit; and 
an optical sheet between the display panel and illumination unit; 
wherein the illumination unit comprises a light-emitting device and a light source lens, wherein the light source lens comprises: 
an incident surface on which light from the light-emitting device is incident, and 
an exit surface having a concave center part aligned with the incident surface, and 
a peripheral part having a shape in which an entire region of the peripheral part is inclined and has a substantially quadrangular shape as viewed from an optical-axis direction; 
wherein the exit surface has the diffusing function for a beam passing through regions of corners of the lens; 
wherein, in combination with the incident surface, the center part has a diffusing function for light incident through the incident surface, an intermediate part surrounding the concave center part has a light-condensing function for light incident through the incident surface, and the peripheral part has a light-condensing function for light incident through the incident surface.

Reasons for Allowance
Claim(s) 2-21 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a display unit comprising display section having an illumination unit, display panel in front of the illumination unit, and an optical sheet between the display panel and illumination unit, wherein the illumination unit comprises a light-emitting device and a light source lens, wherein the light source lens comprises an incident surface on which light from the light-emitting device is incident, and an exit surface having a concave center part aligned with the incident surface, and a peripheral part having a shape in which an entire region of the peripheral part is inclined and has a substantially quadrangular shape as viewed from an optical-axis direction, wherein the exit surface has the diffusing function for a beam passing through regions of corners of the lens, wherein, in combination with the incident surface, the center part has a diffusing function for light incident through the incident surface, an intermediate part surrounding the concave center part has a light-condensing function for light incident through the incident surface, and the peripheral part has a light-condensing function for light incident through the incident surface as specifically called for the claimed combinations.
The closest prior art, Ohkawa (US 2008/0007966 A1), does not include an exit surface having a concave center part aligned with the incident surface, and a peripheral part having a shape in which an entire region of the peripheral part is inclined and has a substantially quadrangular shape as viewed from an optical-axis direction, wherein the exit surface has the diffusing function for a beam passing through regions of corners of the lens, wherein, in combination with the incident surface, the center part has a diffusing function for light incident through the incident surface, an intermediate part surrounding the concave center part has a light-condensing function for light incident through the incident surface, and the peripheral part has a light-condensing function for light incident through the incident surface as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Ohkawa reference in the manner required by the claims. 
To clarify the allowance, the allowed subject matter has previously been allowed int the parent applications 17/081,009 and 15/559,125. The claims of the instant application are narrower than both of the parents, and covers the same allowed subject matter. A Terminal Disclaimer associated this file to the issued parents has been entered on 06/30/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al (US 2013/0155690 A1) disclose an LED lens.
Arai et al (US 2018/0011375 A1) disclose an LED lens.
Kang (US 2017/0234507 A1) disclose an optical lens.
Lee et al (US 2016/0216561 A1) disclose a diffusive lens.
Jeong et al (US 2014/0328069 A1) disclose an optical lens.
Mochiuzuki (US 2011/0305026 A1) disclose a light emitting device.
liyama et al (US 2011/0279751 A1) disclose a lens.
Wang et al (US 2014/0126222 A1) disclose a light source device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/           Examiner, Art Unit 2875                                                                                                                                                                                             
/BRYON T GYLLSTROM/           Primary Examiner, Art Unit 2875